Stephens, J.
1. Notwithstanding the holder of the legal title to personalty may maintain an action in tort for damage to the property (L. & N. Railroad Co. v. Dickson, 158 Ga. 303, 123 S. E. 12), one who is not the holder of the legal title, but who is in legal possession of the property, having a special interest therein 'and holding an equitable title thereto as purchaser with part of the purchase-money unpaid, may maintain an action in tort to recover for the entire damage to the property, the amount recovered however, being subject to his own use and that of the holder of the legal title as their respective interests may appear. City of Atlanta v. Callaway, 137 Ga. 495 (73 S. E. 736); Mack v. Augusta Belt Railway Co., 28 Ga. App. 816 (113 S. E. 66); Fender v. Lee County, 31 Ga. App. 604 (121 S. E. 843); Allen v. Southern Railway Co., 33 Ga. App. 209 (126 S. E. 722); Bugg v. Daley, 37 Ga. App. 645 (141 S. E. 323); 6 C. J. 1166, 1168. In a suit for damage to personal property it is no defense that the plaintiff, who at the time of the injury was in possession of the property as purchaser, was not the holder of the legal title.
2. This being a suit to recover for damage alleged to have been caused by the defendant’s railroad-train running into the plaintiff’s automobile at a public crossing while the automobile was stalled upon the track of the railroad, and there being evidence from which the jury could have inferred that the damage in a definite amount was caused by negligence of the defendant, and that the plaintiff was the holder of the equitable title to the property as purchaser, the court erred in admitting evidence to the effect that the legal title to the property, was not in the *517plaintiff; but in another as security for the purchase-money, and in directing a verdict for the defendant.
Decided August 31, 1928.
II. W. Nalley, for plaintiff. W. S. Mann, for defendant.

Judgment reversed.


Jenlcms, P. J., and Bell, J., concur.